                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

IN RE:                                                           Case No. 08-52086

DIGITAL GAS, INC.,                                               Chapter 11

                Debtor.                                          Judge Thomas J. Tucker
                                          /

             ORDER DENYING DEBTOR’S MOTION TO REOPEN THIS CASE

        This Chapter 11 case was dismissed by the Court more than ten years ago, by the Court’s
order entered on June 20, 2008 (Docket # 18, the “Dismissal Order”), and the case then was
closed, on June 23, 2008.1

        Now the case is before the Court on the Debtor’s motion, filed October 1, 2018, entitled
“Ex-Parte Application to Reopen a Closed Case Under 11 U.S.C. § 350(b)” (Docket # 20, the
“Motion”). The Court construes the Motion, in substance, as a motion for reconsideration of,
and for relief from, the Dismissal Order.

        The Court finds that the Motion fails to demonstrate any basis under 11 U.S.C. § 350(b)
for reopening this case, because reopening the case would serve no purpose. That is because the
Motion fails to demonstrate any basis for the Court to reconsider or grant relief from the
Dismissal Order. This is so for the following reasons.

       First, the Court finds that the Motion fails to demonstrate a palpable defect by which the
Court and the parties have been misled, and that a different disposition of the case must result
from a correction thereof. See Local Rule 9024-1(a)(3).


         1
            This Chapter 11 case was the second of three bankruptcy cases filed by or against this
Debtor in 2008, in this Court. The first case, filed under Chapter 11, was Case No. 08-51221, filed on
May 7, 2008. That case was dismissed on May 8, 2008, because the bankruptcy petition was filed
without the signature of an attorney representing this corporate debtor. See Order Dismissing Case
(Docket # 5 in Case No. 08-51221).

         Debtor’s second case (this case, Case No. 08-52086), then was filed on May 16, 2008. Attorney
Michael Zousmer signed and filed the bankruptcy petition for the Debtor. This case was dismissed, after
the Court held a hearing on June 18, 2008, by an order entered on June 18, 2008 (Docket # 17), and an
amended order entered on June 20, 2008 (Docket # 18). As the Court’s orders stated, the dismissal was
for the reasons stated by the Court on the record during the June 18, 2008 hearing.

       Debtor’s third and most recent bankruptcy case was an involuntary Chapter 11 case filed against
the Debtor, which ultimately became a Chapter 7 case. That case was filed on June 20, 2008 (Case No.
08-54958), and is further described in this Order, below.



   08-52086-tjt      Doc 21     Filed 10/02/18      Entered 10/02/18 16:45:33           Page 1 of 2
         Second, the Court finds that the allegations in the Motion do not establish excusable
neglect under Fed. R. Civ. P. 60(b)(1), Fed. R. Bankr. P. 9024, or any other valid ground for
relief from the Dismissal Order.

        Third, this same Debtor was a debtor in a Chapter 7 bankruptcy case which was filed
after the dismissal of this Chapter 11 case — Case No. 08-54958. That Chapter 7 case was filed
on June 20, 2008, and ultimately closed on November 23, 2011, after the Chapter 7 Trustee filed
a no-distribution report on February 1, 2011.2 Any motion to reopen a bankruptcy case
concerning this Debtor, allegedly to administer assets or for any other reason, must be filed in the
Debtor’s more recent, but long-closed Chapter 7 case.3

       Fourth, to the extent the Motion is, in substance, a Rule 60(b) motion, the Motion is
untimely, because it was not filed within one year after, or within a “reasonable time” after, the
Dismissal Order, as required for a Rule 60(b) motion. See Fed. R. Civ. P. 60(c)(1), Fed. R.
Bankr. P. 9024. As noted above, the Motion was filed more than 10 years after the entry of the
Dismissal Order.

        NOW, THEREFORE,

        IT IS ORDERED that the Motion (Docket # 20) is denied.


Signed on October 2, 2018




        2
            The case was filed initially as an involuntary case under Chapter 11. An Order for Relief
under Chapter 11 was entered on August 29, 2008 (Docket # 20 in Case No. 08-54958). The case later
was converted to Chapter 7, by the Court’s Order filed November 12, 2008 (Docket # 82 in Case No. 08-
54958). The case then remained in Chapter 7 until it was closed, three years later. The Chapter 7
Trustee was K. Jin Lim.
        3
              By making this point, however, the Court does not mean to imply or suggest that any such
motion to reopen the Chapter 7 case could or would be granted. The Court expresses no view on that
question at this time. But if counsel for the Debtor believes that there are assets of the bankruptcy
estate in the Debtor’s closed Chapter 7 case that should be administered, he should raise that with the
former Chapter 7 Trustee and the United States Trustee.

                                                    2



   08-52086-tjt      Doc 21      Filed 10/02/18      Entered 10/02/18 16:45:33          Page 2 of 2
